Citation Nr: 0335050	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to September 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by 
which the RO granted service connection for sinusitis and 
assigned a 10 percent disability rating, effective from June 
15, 2001. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the preceding page.


REMAND

The veteran contends that his service-connected sinusitis 
should be evaluated as 30 percent disabling based on his 
being routinely treated with the antibiotic sulfa methoxazole 
for a uro-prostate condition and having excruciating, severe 
esophageal spasms with unbearable pain.

As noted above, the RO evaluated the veteran's sinusitis as 
10 percent disabling under Diagnostic Code 6513.  Sinusitis 
is evaluated under a general rating formula set out in 
38 C.F.R. § 4.97 (2003).  This general rating formula 
provides for a 10 percent evaluation for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

During an examination conducted for VA in August 2001, the 
veteran reported a history of having been required by his 
physician to undergo treatment and subsequent bed rest 
several times in the previous year.  According to the 
veteran, these episodes lasted from one week to ten days and 
then resolved with the use of antibiotics.  The examiner 
diagnosed chronic sinusitis and recommended a computed 
tomography (CT) scan.  The RO apparently contacted the 
veteran in November 2001 and the veteran informed the RO that 
he had severe attacks 6 times a year.  Records of such 
episodes of treatment and bedrest are not included in the 
claims file.  Although a Report of Contact dated in November 
2001 reflects that the veteran did not have or know of any 
other sources of evidence, it is noteworthy that the veteran 
was not at that time notified of the evidence needed to 
substantiate his claim for a higher initial evaluation.  
Rather, by letter dated in August 2001 the veteran was 
notified generally of the obligations under the VCAA and the 
evidence needed to substantiate a claim for service 
connection.  Consequently, efforts should be made to identify 
and obtain records of the purported sinusitis-related 
episodes.  

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed beyond that 
indicated above, to satisfy the notification requirements 
under the Veterans Claims Assistance Act of 2000.  Pub. L. 
No. 106-475, 114 Stat. 2096 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  As noted above, the August 2001 letter, while 
notifying the veteran generally of the obligations under the 
VCAA, did not set out the specific statutory or regulatory 
provisions.  Moreover, that letter advised the veteran of the 
evidence needed to substantiate a claim for service 
connection and not for a higher initial evaluation.  The 
letter asked the veteran to submit the evidence within 60 
days and noted that, in order to receive the earliest 
effective date possible, the evidence must be received within 
one year of the letter.  

A United States Court of Appeals for the Federal Circuit 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), invalidated a 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  Presumably, the same could be said of a 60-day 
notice period.  Thus, in issuing notices under 38 U.S.C.A. 
§ 5103(a) the RO should ensure that the statutory one-year 
period is permitted for response.  The RO should take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a notice for additional evidence under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (The veteran should be 
specifically told of the information or 
evidence needed to substantiate his claim 
for a higher initial rating.)

2.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have treated 
his sinusitis since June 2001.  In 
particular, the veteran should provide 
information to identify health care 
providers who have prescribed bed rest or 
antibiotic treatment for the veteran due 
to his sinusitis.  After securing the 
necessary release(s), the RO should 
attempt to obtain these records.

3.  After all of the above development has 
been completed, the RO should again review 
the record, including the newly obtained 
evidence.  If any additional development is 
warranted in light of any newly received 
evidence, that development should be 
accomplished.  Further, at the time that 
development is completed, the RO should 
assess whether a more contemporaneous VA 
examination is warranted.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

